
	

115 SJ 44 IS: Condemning the deadly attack on May 26, 2017, in Portland, Oregon, expressing deepest condolences to the families and friends of the victims, and supporting efforts to overcome hatred, bigotry, and violence.
U.S. Senate
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 44
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2017
			Mr. Wyden (for himself and Mr. Merkley) introduced the following joint resolution; which was read twice and referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Condemning the deadly attack on May 26, 2017, in Portland, Oregon, expressing deepest condolences
			 to the families and friends of the victims, and supporting efforts to
			 overcome hatred, bigotry, and violence.
	
	
 Whereas, on May 26, 2017, 2 brave community members—Rick Best and Taliesin Myrddin Namkai-Meche—were stabbed as they protected 2 young women who were the targets of threatening anti-Muslim hate speech while riding on the Metropolitan Area Express Light Rail (commonly known as the MAX) in Portland, Oregon;
 Whereas Rick Best and Taliesin Myrddin Namkai-Meche lost their lives as a result of the attack; Whereas acts of heroism and sacrifice for the safety and sake of others in the face of terrorism were demonstrated by the deceased and surviving victims;
 Whereas Oregonians and people across the United States grieve for the families of all people affected by this needless tragedy; and
 Whereas the people of the United States stand in solidarity against terrorism, white supremacy, hate, and intolerance: Now, therefore, be it
		
	
 That Congress— (1)condemns the deadly attack on May 26, 2017, in Portland, Oregon, in which 2 innocent people were killed and 1 other person was injured while standing up to hate and intolerance;
 (2)offers deepest condolences to the families and friends of Rick Best and Taliesin Myrddin Namkai-Meche;
 (3)supports community efforts to heal from this terrible crime; and (4)supports nationwide efforts to overcome hatred, bigotry, and violence.
			
